Citation Nr: 1037660	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-06 948	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
housebound status or permanent need for regular aid and 
attendance (A&A).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart




INTRODUCTION

The veteran had active military service from March 1965 to April 
1966. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
 
This case was remanded by the Board in December 2008 for 
additional development.  That additional development having been 
completed, the case is once again properly before the Board for 
appellate review.  


FINDINGS OF FACT

The evidence of record does not warrant entitlement to SMC based 
on housebound status or permanent need for regular aid and 
attendance.  


CONCLUSION OF LAW

The criteria for an award of SMC based on the need for housebound 
status or regular A&A are not met.  38 U.S.C.A. § 1114(l) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.350(b)(3); 3.351(b); 3.351(c); 
3.352(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2002 and 
February 2009.  Although the complete notice required by the VCAA 
was not provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's subsequent 
actions.  Id.

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefit sought, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).     

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the results 
of its reviews of the issue on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured examinations in furtherance of his claim.  
VA has no duty to inform or assist that was unmet. 

The veteran, who is not service-connected for any disability, was 
granted a non-service-connected pension in a rating decision 
dated in June 2002.  Correspondence received in July 2004, which 
consisted of a cover letter from the veteran's accredited 
representative and a VA Form 21-2680, Report of an Examination 
for Housebound Status or Permanent Need for Regular Aid and 
Attendance, was construed by the RO to be a claim for an increase 
in his nonservice-connected pension based either on the need for 
regular aid and attendance or because of being permanently 
housebound.  See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.351 (2009).  

On remand, the Veteran was afforded a VA medical examination in 
March 2009 for the purpose of providing adequate medical evidence 
on which the Board can render a decision.  In accordance with the 
Board's remand orders, the examiner completed a VA Form 21-2680, 
Report of an Examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance, as well as providing a 
comprehensive examination report.  

The examiner noted that the Veteran reported that he has 
difficulties with his right hip, left knee, and low back.  He 
reported that he is unable to stand or walk for any significant 
distance without having quite a bit of pain.  The Veteran 
reported that he had lived at the Boulevard House of Hope for the 
last three years.  He stated that he moved in there initially to 
rehabilitate from Vicodin dependence, but that he has stayed 
there, and intends to continue staying there, because he can 
afford the rent, and because they help him with his laundry, 
housework, and meals.  He reported that, while he spends much of 
his time in the house, he is able to leave on his own, walking 
with the assistance of a walker, to attend errands and events 
such as the examination, as well as going to church on Sunday.  
He reported that he uses a cane at home.  He stated that all of 
his maintenance activities are done for him where he lives 
because of the nature of the residence, but that, if he had to 
live alone, he would need help with housework, laundry, and 
meals.  

The examiner noted that the Veteran is not hospitalized, nor is 
he permanently bedridden.  He does not wear corrective lenses for 
distance vision.  He is able to manage his own finances, and has 
the capacity to protect himself from household dangers in his 
daily environment.  He denies any dizziness, bowel or bladder 
incontinence, loss of memory, or poor balance affecting his 
ability to ambulate.  He also denied any difficulty in toileting 
or performing other self-care activities.  He can travel beyond 
the premises of his home.  He was driven to this examination by a 
nephew, attended the examination unassisted, and was to call the 
nephew after the examination for a ride home.  

Examination revealed that the Veteran was well built, had good 
posture, and no amputations.  Gait was steady without the walker, 
but he did exhibit a slight limp due to favoring his left leg 
because of arthritis in the right hip.  The Veteran had full 
unrestricted motion of his upper extremities with good 
coordination.  The examiner opined that the Veteran would be able 
to feed, clothe, bathe, shave, and toilet himself.  He did not 
need human assistance to walk unless he was walking for long 
distances without his walker, in which case he would just have to 
sit down and rest until the pain went away.  The examiner noted 
that the Veteran was using his walker on the day of the 
examination, and that he was moving at a brisk pace with it.  

The examiner diagnosed degenerative joint disease of the left 
hip, left knee, and lumbosacral spine.  He opined that the 
Veteran is in need of aid and attendance, based on his expressed 
need for assistance with laundry, housework, meals, and 
transportation if he were to move from his current place of 
residence.  He concluded that the Veteran is able to attend to 
his other activities of daily living without any assistance at 
this time.  

On the accompanying VA Form 21-2680, Report of an Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, the examiner checked the box certifying that daily 
skilled services are not indicated for the Veteran.  The examiner 
did not check the box certifying that the Veteran requires the 
daily personal health care services of a skilled provider without 
which the Veteran would require hospital, nursing home, or other 
institutional care.  

VA regulations allow for payment of special monthly compensation 
when certain extraordinary conditions are met.  The pertinent 
regulation governing this claim is quoted here in its entirety:

Basic criteria for regular aid and attendance and 
permanently bedridden.  The following will be accorded 
consideration in determining the need for regular aid 
and attendance (§3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to keep himself 
(herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this 
will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, 
such as supports, belts, lacing at the back, etc.); 
inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the 
wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers 
incident to his or her daily environment.  
"Bedridden" will be a proper basis for the 
determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through 
its essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part 
of the day to promote convalescence or cure will not 
suffice.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The 
particular personal functions which the veteran is 
unable to perform should be considered in connection 
with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran 
is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations 
that the veteran is so helpless, as to be in need of 
regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must 
be based on the actual requirement of personal 
assistance from others.  

38  C.F.R. § 3.352(a).  

The Board notes initially that it is quite clear that the Veteran 
is not bedridden as defined by the regulation.  As for the 
whether or not the Veteran is in need or regular aid and 
attendance, the Board finds that the overwhelming preponderance 
of the evidence is that he does not.  He does not have an 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable.  He has no prosthetics or 
orthopedic appliances that would require assistance from others 
for frequent adjustment.  There is no assertion that the Veteran 
is unable to feed himself for any reason.  There is no evidence 
that the Veteran is unable to attend to the wants of nature, and 
there is no evidence of incapacity, physical or mental, requiring 
care or assistance on a regular basis to protect him from hazards 
or dangers incident to his daily environment.  

In short, the Veteran does not meet any of the requirements for 
entitlement to regular aid and attendance.  Accordingly, the 
concept of benefit of the doubt does not apply here because the 
overwhelming preponderance of the evidence is that the Veteran is 
not entitled to award of special monthly compensation based on a 
need for regular aid and attendance or because of being 
involuntarily bedridden.  See   38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the Veteran's representative opined in its 
Informal Hearing Presentation that, because the VA examiner 
stated in his examination report that the Veteran is in need of 
aid and attendance, the Board should grant the claim.  However, 
the Board notes that the examiner's comment was based on the 
Veteran's assertion that if he were to have to move out of his 
present quarters he would need assistance with laundry, 
housework, meals, and transportation; it was not based on the 
regulatory criteria for award of this benefit.  Moreover, as 
noted, the examiner certified that daily skilled services are not 
indicated for the Veteran.  He declined to check the block 
certifying that the Veteran requires the daily personal health 
care services of a skilled provider without which the Veteran 
would require hospital, nursing home, or other institutional 
care, which effectively defines the need for regular aid and 
attendance.  


ORDER

Entitlement to special monthly compensation based on housebound 
status or permanent need for regular aid and attendance is 
denied.  



____________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


